                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                                   DOCKET NO. 18-cr-00246-08

VERSUS                                                     JUDGE DONALD E. WALTER

LIONEL PESCHIER                                            MAGISTRATE JUDGE KAY

                                              ORDER

       For the reasons assigned in the Report and Recommendation of the Magistrate Judge, [Doc.

#267], and in the transcript previously filed herein, [Doc. #261] and having thoroughly reviewed

the record, with the defendant having waived the period for filing objections [Doc. #262], and

concurring with the finding of the Magistrate Judge under applicable law:

       IT IS ORDERED that the GUILTY PLEA entered by defendant LIONEL PESCHIER

on September 24, 2019 before Magistrate Judge Kathleen Kay is ACCEPTED by the court,

pursuant to the provisions of F.R.Cr.P. 11.

       Shreveport, Louisiana this 25th day of September, 2019.




                           ___________________________________
                                  DONALD E. WALTER
                            UNITED STATES DISTRICT JUDGE
